


110 HCON 268 IH: Expressing the sense of Congress that a

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 268
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Lynch submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  commemorative postage stamp should be issued to promote public awareness of,
		  and additional research relating to, scleroderma.
	
	
		Whereas an estimated 300,000 Americans have scleroderma, a
			 chronic autoimmune disease that affects the skin, joints, and often times the
			 internal organs, including the heart, kidneys, lungs, and gastrointestinal
			 tract;
		Whereas scleroderma is difficult to diagnose due to the
			 similarity of its symptoms to those of other autoimmune diseases;
		Whereas like other autoimmune diseases, scleroderma
			 affects primarily women, ages 25 to 55, though men and children are also
			 affected;
		Whereas the cause of scleroderma is unknown and
			 scleroderma has no known cure;
		Whereas Federal funding for scleroderma research has
			 remained level at only approximately $11,000,000 for the past 4 fiscal years;
			 and
		Whereas the Federal government, public and private
			 organizations, health care providers, and the medical community are striving to
			 work together more closely in order to improve the quality of life of people
			 affected by scleroderma: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States Postal Service should
			 issue a commemorative postage stamp to promote public awareness of, and
			 additional research relating to, scleroderma; and
			(2)the Citizens’ Stamp Advisory Committee of
			 the United States Postal Service should recommend to the Postmaster General
			 that such a stamp be issued.
			
